               Case 19-11365-KBO            Doc 14     Filed 07/11/19     Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                                                    Chapter 15

Mundo Media Ltd., et al.,                                Case No. 19-11365 (KBO)

            Debtors in a Foreign Proceeding.1            Jointly Administered

                                                         Re: D.I. 5


              ORDER GRANTING RECOGNITION OF FOREIGN MAIN
         PROCEEDING AND CERTAIN RELATED RELIEF UNDER SECTIONS
            105(a), 362, 365, 1517, 1520 AND 1521 OF BANKRUPTCY CODE

                Upon the motion (the “Motion”)2 of Ernst & Young Inc., solely in its capacity as

court-appointed receiver (the “Receiver”), manager, and authorized foreign representative of

Mundo Media Ltd. and its affiliated debtors as captioned above (collectively, the “Debtors”), and

not in its personal or corporate capacity, for entry of an order under sections 105(a), 362, 365,

1517, 1520 and 1521 of the Bankruptcy Code: (a) granting the petitions in these cases and

recognizing the Canadian Proceeding as a foreign main proceeding, or in the alternative, as a

foreign nonmain proceeding, under section 1517 of the Bankruptcy Code, (b) giving full force

and effect in the United States to the Receivership Order, including any and all extensions,

amendments and/or supplements thereto authorized by the Canadian Court and extending the

protections of the Receivership Order to the Debtors in the United States, (c) applying section

365 of the Bankruptcy Code in these chapter 15 cases under section 1521 of the Bankruptcy

Code, and (d) granting related relief, all as more fully described in the Motion; and the Court

1
        The Debtors and the last four digits of their U.S. Federal Employer Identification Numbers or
        other unique identifier are as follows: Mundo Media Ltd. (Business No. 846288108RC0002);
        2538853 Ontario Ltd. (Business No. 749181723); M Zone Marketing Inc. (6400) (FEIN); and
        AppThis Holdings, Inc. (2325) (FEIN). The Debtors’ mailing address is 120 East Beaver Creek
        Road, Richmond Hill, Ontario, Canada L4B 4V1. The Receiver and Foreign Representative is
        Ernst & Young Inc., 100 Adelaide Street West, Toronto, Ontario, Canada M4H 0B3.
2
        Capitalized terms not defined herein are defined in the Motion.
               Case 19-11365-KBO          Doc 14     Filed 07/11/19     Page 2 of 7



having jurisdiction to consider the Motion and the relief requested therein in accordance with 28

U.S.C. §§ 157 and 1334, 11 U.S.C. §§ 109 and 1501, and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated as of

February 29, 2012; and consideration of the Motion and the relief requested therein being a core

proceeding under 28 U.S.C. § 157(b)(2)(P); and the Receiver having consented in its capacity as

foreign representative to the Court’s authority to enter a final order consistent with Article III of

the U.S. Constitution; and venue being proper before this Court under 28 U.S.C. § 1410(1) and

(3); and it appearing that no other or further notice need be provided; and the opportunity for a

hearing to consider the relief requested in the Motion having been provided; and upon the EY

Declaration, and the verified chapter 15 petitions, filed contemporaneously with the Motion, the

record in support of the Motion and the chapter 15 petitions, and the proceedings had before the

Court; and the Court having found and determined that the relief sought in the Motion is in the

best interests of the Debtors, their creditors, and parties in interest, and is in the interest of

international comity and not inconsistent with United States public policy, and that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and after

due deliberation and sufficient cause appearing therefor,

THIS COURT HEREBY FINDS AND DETERMINES THAT:

               A.      The findings and conclusions set forth herein constitute this Court’s

findings of fact and conclusions of law under Rule 7052 of the Federal Rules of Bankruptcy

Procedures (the “Bankruptcy Rules”) made applicable to this proceeding under Bankruptcy Rule

9014. To the extent any of the following findings of fact constitute conclusions of law, they are

adopted as such. To the extent any of the following conclusions of law constitute findings of

fact, they are adopted as such.




                                                 2
              Case 19-11365-KBO          Doc 14     Filed 07/11/19     Page 3 of 7



               B.     This Court has jurisdiction to consider this matter under 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated as of February 29, 2012.

               C.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

               D.     Venue of these cases is proper before this Court under 28 U.S.C.

§ 1410(1) and (3).

               E.     The Canadian Proceeding is a “foreign proceeding” under section 101(23)

of the Bankruptcy Code.

               F.     The Receiver is the duly appointed “foreign representative” of the Debtors

within the meaning of section 101(24) of the Bankruptcy Code.

               G.     These chapter 15 cases were properly commenced under sections 1504,

1509, and 1515 of the Bankruptcy Code.

               H.     The Receiver has satisfied the requirements of section 1515 of the

Bankruptcy Code and Bankruptcy Rule 2002(q).

               I.     The Canadian Proceeding is entitled to recognition by this Court under

section 1517 of the Bankruptcy Code.

               J.     Canada is the center of main interests of the Debtors, and accordingly, the

Canadian Proceeding is a “foreign main proceeding” as defined in section 1502(4) of the

Bankruptcy Code, and is entitled to recognition as a foreign main proceeding under section

1517(b)(1) of the Bankruptcy Code.

               K.     The Receiver is entitled to all the relief available under section 1520 of the

Bankruptcy Code including, without limitation, application of the automatic stay under section




                                                3
               Case 19-11365-KBO         Doc 14      Filed 07/11/19    Page 4 of 7



362 of the Bankruptcy Code and operation of the Debtors’ business and exercise of the rights and

powers of a trustee.

                L.     The Receiver is further entitled to application of section 365 under section

1521 of the Bankruptcy Code.

                M.     The Receiver has demonstrated that application of section 365 of the

Bankruptcy Code, as made applicable by sections 105(a) and 1521(a)(7) of the Bankruptcy

Code, is necessary to provide the ability to assume or reject a contract or compel a contract

counterparty to perform under a contract and that, absent protections under section 365, there is a

material risk that one or more of their contract counterparties may terminate agreements or

discontinue performance on the incorrect assumption that it is not bound by any decision made in

the Canadian Proceeding and any such termination or discontinuance of performance could

impose severe economic consequences on the Debtors’ estates and would interfere with

liquidation efforts.

                N.     The relief granted herein in necessary and appropriate, in the interests of

the public and international comity, consistent with the public policy of the United States, and

warranted under sections 1517, 1520, and 1521 of the Bankruptcy Code.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

                1.     The relief requested by the verified chapter 15 petitions and the Motion is

GRANTED as set forth herein.

                2.     The Canadian Proceeding is granted recognition as a foreign main

proceeding under section 1517 of the Bankruptcy Code.




                                                 4
               Case 19-11365-KBO          Doc 14     Filed 07/11/19     Page 5 of 7



               3.      The Receivership Order, including any extensions, amendments, or

modifications thereto, is hereby enforced on a final basis and given full force and effect in the

United States (except as otherwise expressly provided herein).

               4.      All relief afforded foreign main proceedings under section 1520 of the

Bankruptcy Code is hereby granted to the Canadian Proceeding, the Debtors, and the Receiver as

applicable.

               5.      Sections 362 and 365 of the Bankruptcy Code shall hereby apply with

respect to the Debtors and the property of the Debtors that is within the territorial jurisdiction of

the United States. All entities (as that term is defined in section 101(15) of the Bankruptcy

Code), other than the Receiver and its authorized representatives and agents are hereby enjoined

from:

        a)     execution against any of the Debtors’ assets;

        b)     the commencement or continuation, including the issuance or
               employment of process, of a judicial, administrative, arbitral, or
               other action or proceeding, or to recover a claim, including without
               limitation any and all unpaid judgments, settlements, or otherwise
               against the Debtors in the United States;

        c)     taking or continuing any act to create, perfect, or enforce a lien or
               other security interest, set-off, or other claim against the Debtors or
               any of their property;

        d)     transferring, relinquishing, or disposing of any property of the
               Debtors to any entity (as that term is defined in section 101(15) of
               the Bankruptcy Code) other than the Receiver and its expressly
               authorized representatives and agents;

        e)     commencing or continuing an individual action or proceeding
               concerning the Debtors’ assets, rights, obligations, or liabilities;
               and

        f)     terminating, modifying, refusing to perform, or otherwise
               accelerating obligations or exercising remedies under any contract
               with any of the Debtors on the basis of (i) the insolvency or
               financial condition of the Debtors at any time before the closing of


                                                 5
               Case 19-11365-KBO            Doc 14   Filed 07/11/19    Page 6 of 7



                these cases; (ii) the commencement of the Canadian Proceeding,
                the entry of the Receivership Order, or the commencement of these
                chapter 15 cases under this title; or (iii) the appointment of and
                taking possession by the Receiver of the Debtors’ assets and
                contracts;

provided, that in each case, the foregoing injunctions shall be effective solely within the

territorial jurisdiction of the United States.

                6.      Pursuant to section 1520(a)(3), the Receiver is entitled to operate the

Debtors’ businesses and administer their assets, including without limitation all bank accounts

and accounts receivable. All banks at which the Debtors maintain bank accounts are authorized

to (a) honor the Receiver’s instructions with respect to accessing any such accounts and (b)

accept, hold, or permit withdrawal, transfer, or other disposition of funds in accordance with the

Receiver’s instructions.

                7.      Subject to sections 1520 and 1521 of the Bankruptcy Code, the Canadian

Proceeding and the Receivership Order, and the transactions consummated or to be consummated

thereunder, shall be granted comity and given full force and effect in the United States to the

same extent that they are given effect in Canada, and each is binding on all creditors of the

Debtors and any of their successors and assigns.

                8.      Notwithstanding anything to the contrary contained herein, this Order shall

not be construed as (a) enjoining the police or regulatory act of a governmental unit, including a

criminal action or proceeding, to the extent not stayed under section 362 of the Bankruptcy Code,

or (b) staying the exercise of any rights that section 362(o) of the Bankruptcy Code does not

allow to be stayed.

                9.      The Receiver and its agents are authorized to serve or provide any notices

required under the Bankruptcy Rules or local rules of this Court.




                                                 6
               Case 19-11365-KBO          Doc 14     Filed 07/11/19     Page 7 of 7



               10.      Notwithstanding any applicability of any Bankruptcy Rules, the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.

               11.      The Receiver and its agents are authorized and empowered to take all

actions necessary to effectuate the relief granted under this Order in accordance with the Motion.

               12.      The Receiver, the Debtors and/or each of their successors, representatives,

advisors, or counsel shall be entitled to the protections contained in sections 306 and 1510 of the

Bankruptcy Code.

               13.      A copy of this Order, confirmed to be true and correct, shall be served,

within three business days of entry of this Order, by mail, upon all persons or bodies authorized

to administer foreign proceedings of the Debtors, all known U.S. creditors and contract

counterparties to any of the Debtors, all parties to litigation pending in the United States in which

any of the Debtors were a party at the time of the filing of the verified chapter 15 petitions, the

Office of the U.S. Trustee for the District of Delaware, and such other entities as this Court may

direct. Such service shall be good and sufficient service and adequate notice for present purpose.

               14.      This Court shall retain exclusive jurisdiction to hear and determine all

matters arising from or related to the implementation, interpretation and/or enforcement of this

Order.




    Dated: July 11th, 2019                            KAREN B. OWENS
    Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE


                                                 7
